El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
*74J osé Rodríguez fue convicto de homicidio voluntario en la Corte de Distrito de San Juan. También se le acusó de por-tar un arma prohibida y este último caso fué sometido por la misma prueba presentada en el caso anterior, en el que aca-bamos de emitir una opinión, ante, pág. 70.
■ La acusación en este caso alega que José Rodríguez era culpable de portar un arma prohibida en la casa de Valeriano Hernández, donde se llevaba a efecto un baile. Empero, al examinar los autos no hallamos prueba directa de que José Rodríguez tuviera un arma en su persona mientras tomaba parte en el baile celebrado en la casa de Valeriano Hernán-dez. Toda la prueba tiende a demostrar que él portaba un arma en los acontecimientos que tuvieron lugar en la carre-tera algún tiempo después de haber salido de la casa. Hubo alguna prueba tendente a indicar que él se sacó un revólver del bolsillo mientras estaba en la carretera, mas nada hay en los autos que indique cómo el revólver llegó a estar en su poder. Existe la posibilidad de que el revólver pudiera ser recogido por él o entregádole entre el período de tiempo que medió desde que salió de la casa hasta el momento en que hizo uso del arma en la refriega que tuvo lugar en la carretera.
La prueba circunstancial en este caso no es lo suficiente-mente fuerte para excluir la posibilidad de que José Rodrí-guez no portara un revólver mientras se hallaba en la casa de Valeriano Hernández.

Debe revocarse la sentencia y absolverse al acusado del delito imputádole en este caso.